UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-7000




In Re:   ARTHUR W. PRIVOTT, a/k/a Big Bud,




                                                         Petitioner.




                 On Petition for Writ of Mandamus
                     (CR-99-73; CA-99-73-2-BO)


Submitted:   October 15, 2004           Decided:   November 16, 2004


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arthur W. Privott, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Arthur W. Privott petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on our

March 29, 2002 judgment that vacated and remanded its dismissal of

his 28 U.S.C. § 2255 (2000) motion.    Privott seeks an order from

this Court directing the district court to act.   Although we find

that mandamus relief is not warranted because the district court

has recently taken significant action in this case, we deny the

mandamus petition without prejudice.   We grant leave to proceed in

forma pauperis.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -